ACCEPTED
                                                                                       06-15-00114-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  9/15/2015 3:30:16 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                             NO. 06-15-00114-CR
                                                                  FILED IN
                                                           6th COURT OF APPEALS
GEORGE WASHINGTON                  §          IN THE   COURTTEXARKANA, TEXAS
SHARPER                                                    9/15/2015 3:30:16 PM
                                                               DEBBIE AUTREY
                                   §                               Clerk
VS.                                §          OF APPEALS
                                   §
§STATE OF TEXAS                               SIXTH APPELLATE DISTRICT



       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes GEORGE WASHINGTON SHARPER, Appellant in the above

styled and numbered cause, and moves this Court to grant an extension of time to

file appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

      1.     This case is on appeal from the 196th Judicial District Court of Hunt

County, Texas.

      2.     The case below was styled State of Texas v. George Washington

Sharper, Cause No. 28,240.

      3.     Appellant was convicted in Cause 28,240 of Capital Murder and was

sentenced to life in prison without parole in the Texas Department of Corrections,

Institutional Division.

      4.     Notice of appeal was given on July 16, 2015.
      6.        The clerk's record in this case was filed on August 14, 2015; the

reporter's record in this case was filed on August 14, 2015.

      7.        The appellate brief in each case is presently due on September 16, 2015.

      8.        Appellant requests an extension of time of forty-five (45) days from the

present date.

      9.        No extension to file the brief has been received in these causes.

      10.       Defendant is currently incarcerated.

      11.       Appellant relies on the following facts as good cause for the requested

extension:

      Appellant’s attorney, Katherine A. Ferguson, has requested the record, but

Appellant’s attorney requests additional time to sufficiently analyze the material

contained in the lower court proceedings in order to effectively prepare a brief in

this case. The reporters’ record from the trial consists of multiple volumes.

      Appellant’s Counsel was required to substitute for her law partner as attorney

ad litem for the child in a bench trial for termination of parental rights on September

15, 2015 in Cause No. 81,317 in the 196th Judicial District Court styled In re: Jax

McManus, Minor Child.

      Appellant’s Counsel further shows that on September 14, 2015, counsel

represented her client in a motion to revoke probation proceeding in the 196th

Judicial District Court of Hunt County, Texas, in cause No. 26,408 styled The State
of Texas v. Geisha Gwen Barnes.

      Appellant’s Counsel further shows that counsel is working to prepare for a

motion to revoke probation hearing on September 16, 2015 in Cause Nos. 29,139 &

29,411 in the 354th Judicial District Court styled The State of Texas v. Corey Colbert.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        RENSHAW, DAVIS & FERGUSON, LLP

                                        By:      /s/ Katherine A. Ferguson
                                                Katherine A. Ferguson
                                                (SBN 06918050)

                                        2900 Lee Street, Suite 102
                                        P.O. Box 21
                                        Greenville, Texas 75403-0021
                                        Tel: (903) 454-6050
                                        Fax: (903) 454-4898
                                        Email: fergusk66@gmail.com


                          CERTIFICATE OF SERVICE

      This is to certify that on September 15, 2015, a true and correct copy of the

above and foregoing document was served on the Hunt County District Attorney's

Office, Hunt County Courthouse, 4th Floor, Greenville, Texas by hand delivery.

                                              /s/ Katherine A. Ferguson
                                              Katherine A. Ferguson